PER CURIAM.
Upon consideration of the appellants’ response to the Court’s order of July 25, 2005, the Court has determined that the appeal was prematurely initiated. See generally Benton v. Moore, 655 So.2d 1272, 1273 (Fla. 1st DCA 1995). The appellants have failed to obtain a final order and to amend the notice of appeal. Accordingly, the appeal is hereby dismissed for lack of jurisdiction. The appellants’ motion for extension of time to file the initial brief is denied as moot.
ERVIN, ALLEN, and VAN NORTWICK, JJ., concur.